103 F.3d 121
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Reginald DAVIS, a/k/a Sinbad, a/k/a Reggie, Defendant-Appellant.
No. 96-6783.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 7, 1996.Decided:  Nov. 19, 1996.

Reginald Davis, Appellant Pro Se.
Thomas Jack Bondurant, Jr., Assistant United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
DISMISSED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to compel his former attorney to copy government documents and give them to him.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  See North Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Bar Examiners, 538 F.2d 547 (4th Cir.1976) (discovery orders are not appealable final orders).


2
We dismiss the appeal because the order is not final and appealable.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.



*
 Even if the order were appealable, the district court did not err in denying the motion to compel Appellant's counsel to produce documents which were not in his possession